Citation Nr: 0724434	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-27 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for slipped femoral 
epiphysis, bilateral hips.  

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.  

3.  Entitlement to nonservice-connected pension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee, which denied entitlement to service 
connection for slipped femoral epiphysis, bilateral hips.  
This matter also comes before the Board from rating actions 
dated in April 2004 which denied entitlement to TDIU benefits 
and nonservice-connected pension benefits.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in March 2007.  A transcript of this 
hearing is associated with the claims file.  

The issues of service connection for slipped femoral 
epiphysis, bilateral hips and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran had active military duty from February 1982 to 
June 1987, and none of this service occurred during a 
recognized period of war.


CONCLUSION OF LAW

The criteria for an award of nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 
5103A(2), 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 
3.3 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Although the veteran was initially provided with notice as to 
the VA's duty to assist regarding the eligibility for 
nonservice-connected pension benefits including qualifying 
active service in a November 2002 letter, the Board finds, 
under the circumstances presented in this appeal, that there 
is no duty to assist in the development of facts pertinent 
this claim.  All of the veteran's active military duty 
occurred during a period of peacetime.  The veteran does not 
contend that he actually served on active duty for one or 
more days during any recognized period of war.  Because at 
least one or more days of wartime service is a prerequisite 
to an award of VA nonservice-connected pension benefits, the 
Board finds that VA is not required to provide assistance 
because there is no reasonable possibility that such 
assistance could aid in substantiating the claim.  38 
U.S.C.A. § 5103A(2).

VA shall pay to each veteran of a period of war who meets the 
service requirements, and who is permanently and totally 
disabled from nonservice-connected disability, not the result 
of his own willful misconduct, pension at the prescribed 
rate.  38 U.S.C.A. § 1521(a).

A veteran meets the service requirements for payment of 
nonservice-connected pension if he served in the active 
military service (1) for 90 days or more during a period of 
war, (2) during a period of war, and was discharged or 
released from such service for a service-connected 
disability, (3) for a period of 90 consecutive days or more, 
and such period began or ended during a period of war, or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service, during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

For VA purposes, the Vietnam War Era terminated on 7 May 
1975, and the Persian Gulf War commenced on 2 August 1990.  
38 U.S.C.A. § 101(29)(33); 38 C.F.R. 
§ 3.2(f)(i).

In this case, the veteran has served more than 90 days of 
active service.  Specifically, the veteran's service 
department records show that he served on active duty from 
February 1982 to June 1987.  The veteran testified at his 
Travel Board hearing that he spent 5 years and 7 months in 
the service and thought that he had entered service some time 
in 1981 and left the service around June 1987.  

The veteran's documented period of active military duty 
occurred entirely during peacetime, between the Vietnam War 
Era and the Persian Gulf War, without one or more days of his 
service overlapping either recognized wartime era.

In accordance with the governing laws and regulations, 
payment of nonservice-connected pension may only be made to 
veterans of a period of war.  Although the general rule 
requires that a veteran serve for a period of 90 days or more 
during a period of war, the exceptions to this rule would 
still allow payment of nonservice-connected pension to any 
individual who had at least 90 days of active military duty, 
during which there was at least one day which overlapped with 
a recognized wartime period.  The veteran does not have one 
or more days of active military service during a recognized 
period of war.  Accordingly, he is ineligible for an award of 
VA nonservice-connected pension benefits as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

The veteran claims he is entitled to service connection for 
slipped femoral epiphysis, bilateral hips.  The RO's basis 
for denying this claim was that the condition of slipped 
femoral epiphysis, bilateral hips preexisted service and was 
not aggravated by it.  

A review of the procedural history reflects that although 
presumption of soundness was addressed in a cursory fashion 
by the August 2004 supplemental statement of the case (SSOC), 
wherein it was noted that the evidence of preservice 
surgeries on the right and left hips clearly established that 
this condition preexisted service, the AOJ has yet to 
consider the revised provisions governing presumption of 
soundness under VAOGCPREC 3-2003.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), see also Cotant v. Principi, 
17 Vet. App. 116 (2003).  None of the SSOC's of record 
addressed these revisions regarding presumption of soundness.  
The Board notes that in this case, while there were records 
showing evidence of problems with slipped capital femoral 
epiphysis (SCFE) in both hips that resulted in surgeries in 
1976 and in 1978 as a teenager, the history of which was 
noted on his entrance examination's report of medical 
history, he was found musculoskeletally normal with no 
disqualifying defects noted on this entrance examination, 
signed by the examiner in February 1982.  

A review of the VA examination of May 1999 currently in the 
claims file reveals that it has not adequately addressed this 
issue.  Although there is evidence of preexisting problems 
with both hips having had SCFE surgically repaired prior to 
service, there is no indication that this examination 
addressed whether any preexisting condition of both hips was 
aggravated by service.  Furthermore this VA examination does 
not appear to have included a review of the pertinent medical 
evidence in the claims file.  The RO is noted to have 
determined in an April 2005 SSOC that further examination was 
not necessary to adjudicate this claim, despite the question 
of aggravation that remains in this case where the evidence 
reveals treatment for SCFE problems with both hips prior to 
service, complaints of problems with both hips deemed to be 
subjective in nature during service, and 
post-service evidence of ongoing bilateral hip problems with 
arthritis shown in both hips.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the VA 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Thus the Board finds that a VA examination is necessary that 
properly addresses questions regarding aggravation.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Regarding the TDIU claim, the Board finds that it is 
inextricably intertwined with the service connection claim 
and thus must defer consideration of this matter pending 
further development of the service connection claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. 
§ 3.159 (2006) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, if service connection 
and TDIU are granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
slipped femoral epiphysis, bilateral 
hips.  The claims file must be made 
available for the review of the pertinent 
evidence by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
the veteran's slipped femoral epiphysis, 
bilateral hips.  If the appellant fails 
to report for an examination, the doctor 
should render the requested opinion based 
on a review of the relevant evidence in 
the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) whether 
it is at least as likely as not (at least 
a 50 percent chance) that any period of 
active duty, aggravated or contributed to 
or accelerated any slipped femoral 
epiphysis of the left and/or right hips 
beyond its natural progression.  If there 
is any aggravation shown or acceleration 
of any pathologic process of the slipped 
femoral epiphysis, of the left and/or 
right hips, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After completion of the above, the 
AOJ should adjudicate the veteran's 
claims for entitlement to service-
connection for slipped femoral epiphysis, 
bilateral hips and for TDIU.  
Adjudication of the service connection 
claim must include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the veteran's service 
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2006), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


